Citation Nr: 1444825	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of left knee medial meniscectomy, currently rated as 10 percent disabling, to include whether the reduction from 20 percent to 10 percent was proper. 

2.  Entitlement to an increased disability rating for residuals of left shoulder injury, currently rated as 10 percent disabling, to include whether the reduction from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1988, from July 2004 to December 2004, from January 2005 to April 2005, and from January 2009 to November 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.  The appeal was remanded in June 2011 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to issuing a decision in the appeal.

The Board previously remanded the claim, in pertinent part, to obtain service treatment records for his most recent period of service from January 2009 to November 2009, during which he reportedly was treated for the service-connected left shoulder disability.  However, there are no clinical records of treatment for the appellant during his service from January 2009 to November 2009, or personnel records, other than the DD-214 currently associated with    the claims file.  Furthermore, it is not clear from the record what efforts were already made to obtain these records.  The record shows that in June 2011 the AOJ contacted the Records Management Center (RMC).  The RMC, responded that the requested service records could not be found.  However, the record   does not reflect that the AOJ has notified the Veteran of the status of his service treatment records or issued a formal finding of unavailability.  The provisions   of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If   VA is unable to obtain such records, VA must provide the claimant with oral    or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R.     § 3.159(e).  As there remains a possibility that there may be available service records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Next, the Veteran was last afforded VA examination to evaluate his left knee and left shoulder disorders in June 2011, over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In September 2014 the Veteran's representative requested that the Veteran be afforded a new VA examination in connection with the claims on appeal.  Because there may have been a change in the Veteran's conditions, the Board finds that new examination of the left knee and left shoulder is needed to fully and fairly evaluate the Veteran's claims for higher ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources the complete service treatment records and service personnel records pertaining to the appellant's period of service in the US Navy Reserve (USNR) from January 2009 to November 2009.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, make a formal finding as to their unavailability and notify the Veteran of such. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his left shoulder and left knee.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since October 2013.  If any requested records are not available, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to address the current manifestations of left knee and left shoulder disabilities.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should identify all symptomatology related 
to the Veteran's left knee and left shoulder disabilities, to include range of motion studies.

4.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



